Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. The finality of the Office Action issued 1/6/2022 is withdrawn.
2. Claims 1, 13, 14, 15, 16 are amended via AFCP 2.0 submission of 6/6/2022 which is herein indicated to be entered.
It is noted that claims 2-7 do not possess status identifiers, but are canceled (See MPEP 714; See also the PTO-413B: Examiner-Initiated Interview Summary).
Claims 34-36 are also canceled as confirmed by Applicant as well as by subsequent submission of 7/6/2022 (See also the PTO-413B: Examiner-Initiated Interview Summary).
Thus, claims 2-7, 9-12, 17, 20-22, 24, 25, 29-36 are canceled. 
Claims 18, 19, 23, 26-28, 37-39 are withdrawn. 
Claims 1, 8, 13-16 are under consideration. 

Priority
3. It is maintained that the submission of a translation on 10/1/2021 is noted, but it was not clear if such translation is certified or for what the document is a translation for (See MPEP 213). Applicant confirmed that it did not appear that the translation was certified (See also the PTO-413B: Examiner-Initiated Interview Summary).

Claim Objections
4. (previous objection, withdrawn) Claims 3, 13, 15 were objected to because of informalities.
Applicant contends: the amendments have been made.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
5. (previous rejection, withdrawn) Claims 3, 13, 14, 15, 16, 34-36 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the cited claims have been amended and canceled.
In view of applicant’s amendments and the amendments entered via Examiner’s Amendment below, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
6. (previous rejection, withdrawn) Claims 1, 34-36 were rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US20110195483; previously cited).
Applicant contends: claim 1 has been amended; Tian et al. does not disclose or render obvious the claimed invention.
In view of applicant’s amendments and the amendments entered via Examiner’s Amendment below, the rejection is withdrawn.

7. (previous rejection, withdrawn) Claim 8 was rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. as applied to claims 1, 34-36 above, and further in view of Zhang et al. (CN104592364A, cited in the IDS submitted on 6/26/2018 as well as the Restriction Action issued 7/23/2020; see also the specification translation “EPO Translation of CN104592364A”)(2015))(cited in the Restriction Action issued 7/23/2020).
In view of the withdrawal of the rejection over Tian et al. on which the instant rejection depends, the instant rejection is also withdrawn.

8. (previous rejection, withdrawn) Claim 13 was rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US20110195483)(cited above) as applied to claims 1, 34-36 above and further in view of Lajoie et al. (“Genomically Recoded Organisms Expand Biological Functions,” Science Vol. 342: 357-360 (2013); previously cited).
In view of the withdrawal of the rejection over Tian et al. on which the instant rejection depends, the instant rejection is also withdrawn.

EXAMINER'S AMENDMENT
9. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Dan Nevrivy on 7/7/2022 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows (it is noted the following amendments are in addition to those entered by AFCP 2.0 submission of 6/6/2022): 

As indicated in Item #2 above, claims 2-7, 9-12, 17, 20-22, 24, 25, 29-36 are canceled.

Claims 18, 19, 23, 26-28, 37-39 are further canceled.

Claims 1, 8, 13-16 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 7/23/2020, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

1. (Currently amended) A pharmaceutical composition comprising a mutated influenza virus, which is characterized in that a coding nucleic acid of at least one protein of the virus comprises one or more UAG codons at a position located one or more codons upstream of a natural, endogenous stop codon of the coding nucleic acid; wherein the at least one protein of the virus is selected from PA, PB1, PB2, or NP protein, and the at least one protein in the virus comprises an unnatural amino acid at the position corresponding to the one or more UAG codons, wherein the influenza virus comprises UAG codon(s) at positions 
of codon(s) of nucleic acid(s) encoding R266 of PA protein by reference to a corresponding 
amino acid encoded by a nucleic acid as set forth in SEQ ID NO:4, wherein the codon encoding R266 resides at nucleotide positions 820-822 in SEQ ID NO: 4, R52 of PB1 protein by 
reference to a corresponding amino acid encoded by a nucleic acid as set forth in SEQ ID NO:3, 
wherein the codon encoding R52 resides at nucleotide positions 160-162 in SEQ ID NO: 3, K33 of PB2 protein by reference to a corresponding amino acid encoded by a nucleic acid as 
set forth in SEQ ID NO:2, wherein the codon encoding K33 resides at nucleotide positions 97-99 in SEQ ID NO: 2, and/or D101 of NP protein by reference to a corresponding amino acid 
encoded by a nucleic acid as set forth in SEQ ID NO:6, wherein the codon encoding D101 resides at nucleotide positions 326-328 in SEQ ID NO:6, wherein the composition is an active influenza virus vaccine, wherein the vaccine is capable of eliciting an immune response.


Reasons for Allowance
10. The following is an examiner’s statement of reasons for allowance: the virus as recited in claim 1 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Leeman et al. (US 20170204479)(See PTO-892: Notice of References Cited) teaches: influenza virus variants; K33 of PB2 (Table 8).
12. Claims 1, 8, 13-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648